DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "a cam that is attached to the shaft".  There is insufficient antecedent basis for “the shaft” of this limitation in the claims. For the purpose of examination over prior art this limitation is interpreted as “a cam that is attached to a shaft”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2021/0088945 to Hashimura et al..

Hashimura teaches:
(claims 1 and 11)	An image heating apparatus (1, FIG.1) comprising: 
a first rotary member (fixing roller 41) and a second rotary member (pressure roller 42) that form a nip portion (44) configured to nip and convey a recording material (2) to heat an image on the recording material; and 
a changing mechanism (pressing mechanism 45, FIG.4) configured to change a pressing force applied at the nip portion by changing a position of the second rotary member with respect to the first rotary member [0058], 
the changing mechanism configured to change between application of pressure and releasing of application of pressure at the nip portion by changing a position of the second rotary member with respect to the first rotary member [0090-0091],
wherein the changing mechanism comprises [0068-0072]: 
a motor (63); 
a first drive transmission member (G1) that is attached to a shaft (63a) of the motor; 
a worm (G3) having both ends supported rotatably; 
a second drive transmission member (G2) that is attached to a first end of the worm in a rotational axis direction of the worm and to which a driving force from the first drive transmission member is transmitted; 
a worm wheel (G4) that is meshed with the worm and to which a driving force from the worm is transmitted; 
a rotatable shaft (72) to which the worm wheel is attached; 
a cam (61) that is attached to a shaft (62); and 
a displacement mechanism (65, FIG.4) that is abutted against the cam and that is configured to displace the second rotary member with respect to the first rotary member along with a rotation of the cam.
(claims 2 and 12)	wherein the first drive transmission member and the second drive transmission member are each a spur gear, and the first drive transmission member is configured to mesh with the second drive transmission member [0068]; and 
(claims 10 and 20)	wherein the motor is arranged above the worm wheel in a vertical direction (see FIG.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al., as applied to claims 1 and 11 above, and further in view of
US 2010/0329729 to Koshida.
Regarding claims 3 and 13, Hashimura does not teach the motor and the worm removable integrally with the fixing device.  Koshida discloses an image forming apparatus wherein a fixing device 9 and motor unit 53 are integrally arranged as to preserve their relative position in a case the fixing unit is attached/detached from the apparatus main body (FIG.2B, [0032]).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hashimura such that in a state where the image heating apparatus is removed from an image forming apparatus configured to support the image heating apparatus, the motor and the worm are configured to be removed integrally with the image heating apparatus, for a same purpose of preserving their relative positioning.
 
Regarding claims 4 and 14, Hashimura teaches the image heating apparatus according to claims 1 and 11 further comprising a pair of side plates (65) configured to support at least the second rotary member (pressure roller 42), but does not suggest the motor and the worm supported by the plates.  Koshida discloses an image forming apparatus wherein motor unit 53 is mounted on a side plate of a fixing device 9 (see FIG.2B) as to preserve their relative position in a case the fixing unit is attached/detached from the apparatus main body [0032]. It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hashimura such that the motor and the worm are supported by a first side plate of the pair of side plates for a same purpose of preserving their relative positioning.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. and US 2010/0329729 to Koshida, as applied to claims 4 and 14 above, and further in view of US 2016/0170342 to Yoshimura.
Regarding claims 5 and 15, Examiner assumes arguendo that Hashimura remains silent about a “second motor” as claimed.
Yoshimura discloses a fixing device comprising left and right plates (410, 303) supporting a pressing belt 102 forming a fixing nip with a fixing belt 105; a motor 302 and a gear 309 for driving a contact-separation mechanism cam shaft 307 supported by the right side plate; and a motor 301 for driving rotation of the fixing belt supported by the left plate [0043-0047, 0069].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further configure the apparatus of Hashimura such that wherein in a state where the motor is a first motor (stepping motor 63 as a driving source of the pressing mechanism 45), the image heating apparatus comprises a second motor configured to rotate at least the first rotary member or the second rotary member, and wherein the second motor is supported by a second side plate of the pair of side plates (a separate motor mounted on the opposite side plate, as suggested by Yoshimura) for at least the purpose of providing separate driving sources to the changing mechanism and the rotary members such that faulty operation of one mechanism does not affect the other, thus improving reliability.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al., as applied to claims 1 and 11 above, and further in view of US 2020/0192258 to Sakurai.
Regarding claims 6 and 12, Hashimura teaches an image heating apparatus according to claim 1, but appears silent about a material of the gears G1-G4.  Sakurai teaches making a drive gear for a heating roller out of metal as an alternative to resin as to reduce a possibility the gear will deform at high temperatures [0046].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device of Hashimura such that the first drive transmission member, the second drive transmission member, the worm and the worm wheel are made of metal, for improved reliability of transmission of driving force in the device.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al., as applied to claims 1 and 11 above, and further in view of US 10,520,868 to Tomita.
Regarding claims 7 and 17, Hashimura further teaches the image heating apparatus according to claims 1 and 11, wherein the first rotary member is a belt, and the image heating apparatus further comprises a steering roller configured to stretch the belt and tilt, a pad configured to press the second rotary member via the belt, and a heating roller configured to stretch the belt and heat the belt [0050].  However, Hashimura appears silent about a pad as claimed.
Tomita discloses an image heating apparatus (fixing device 60, FIG.2) including a belt 61 entrained around a steering roller 64, a heating roller 63, and a pad 65, the belt forming a fixing nip with pressure roller 62 as an alternative fixing device configuration to a fixing device (600, FIG.7) wherein the fixing belt is only entrained around a heating roller and a steering roller.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image heating device of Hashimura to further comprises a pad configured to press the second rotary member via the belt, as a matter of choice between art-recognized alternative configurations for a same purpose.

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. and US 10,520,868 to Tomita, as applied to claims 7 and 18 above, and further in view of US 2016/0170342 to Yoshimura.
Regarding claims 8 and 18, Hashimura further teaches the image heating further comprising a pair of side plates (roller support part 65) configured to support at least the second rotary member [0074].  Hashimura and Tomita are silent about a support for the motor and a steering motor as claimed.
Yoshimura discloses a fixing device comprising left and right plates (410, 303) supporting a pressing belt 102 forming a fixing nip with a fixing belt 105; a motor 302 and a gear 309 for driving a contact-separation mechanism cam shaft 307 supported by the right side plate; motor 155 for controlling a position of a belt steering roller 132 supported by the left side plate; a motor 301 for driving rotation of the fixing belt supported by the left plate [0043-0047, 0069].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image heating apparatus of Hashimura such that 
(claim 8)	the motor and the worm are supported by a first side plate of the pair of side plates, and a steering motor configured to tilt the steering roller is supported by a second side plate of the pair of side plates; and
(claim 9)	a motor configured to rotate at least the first rotary member or the second rotary member is supported by the second side plate
as suggested by Yoshimura’s invention, for at least the purpose of compactly arranging all driving mechanisms into the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852